EXHIBIT 10.1(n)

THIS SUPPLEMENT SHALL NOT BE BINDING UPON

THE PORT AUTHORITY UNTIL DULY EXECUTED BY

AN EXECUTIVE OFFICER THEREOF AND DELIVERED TO

THE LESSEE BY AN AUTHORIZED REPRESENTATIVE

OF THE PORT AUTHORITY



Port Authority Lease No. ANA-170

Supplement No. 24

Facility: Newark Liberty International Airport

SUPPLEMENTAL AGREEMENT

THIS SUPPLEMENTAL AGREEMENT, dated as of January 1, 2003, by and between THE
PORT AUTHORITY OF NEW YORK AND NEW JERSEY (hereinafter called "Port Authority")
and CONTINENTAL AIRLINES, INC. (hereinafter called the "Lessee");

WITNESSETH, That

WHEREAS, the Port Authority and People Express Airlines, Inc. (hereinafter
called "People Express") as of January 11, 1985 entered into an agreement of
lease (which agreement of lease as heretofore supplemented and amended is
hereinafter called the "Lease"), covering certain premises, rights and
privileges at and in respect to Newark Liberty International Airport
(hereinafter called the "Airport") as therein set forth; and

WHEREAS, the Lease was thereafter assigned by said People Express to the Lessee
pursuant to an Assignment of Lease with Assumption and Consent Agreement entered
into among the Port Authority, the Lessee and People Express and dated August
15, 1987; and

WHEREAS, a certain Stipulation between the parties hereto was submitted for
approval of the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court") covering the Lessee's assumption of the Lease as part of the
confirmation of its reorganization plan in its Chapter 11 bankruptcy proceedings
and as debtor and debtor in possession pursuant to the applicable provisions of
United States Bankruptcy Code as set forth in and subject to the terms and
conditions of said Stipulation (said Stipulation being hereinafter referred to
as the "Stipulation"); and

WHEREAS, the Stipulation and the Lessee's assumption of the Lease was approved
by the Bankruptcy Court by an Order thereof dated the 1st day of October, 1993;
and

WHEREAS, the parties desire to amend the Lease in certain respects as
hereinafter set forth;

NOW THEREFORE, the Port Authority and the Lessee hereby agree as follows:

 1. Effective as of January 1, 2003 subparagraph "(d)" to section VIII of
    Schedule A to the Lease shall be deemed deleted and the following new
    subparagraph "(d)" shall be deemed substituted in lieu thereof:

    "(d) "Fixed charges on Port Authority investment" shall mean amortization
    and interest on Port Authority investment in items completed subsequent to
    December 31, 1964. Such fixed charges shall be determined on the basis of an
    equal annual payment method. Port Authority investment that is taken out of
    service ("retired") and has a remaining unamortized balance shall not incur
    an accelerated fixed charge in the year in which it was retired, but shall
    continue to be amortized in accordance with Port Authority accounting
    practice over the estimated useful life first established when the
    investment was placed into service. The interest factor used in determining
    the fixed charges for all of the foregoing shall be the weighted average
    coupon rate for the twelve months ending November 30, of each year, rounded
    to the nearest hundredth percent, on all long-term bonds outstanding, the
    proceeds of which were made available for construction at the Airport.""

 2. Commencing on January 1, 2003, in order to facilitate airfield improvements
    at the Airport, the Port Authority demolished Building No. 10 (the old Port
    Authority administration building). In 2003 the Port Authority's fixed
    charges (un-amortized investment) associated with Building No. 10 totaled
    Nine Million Six Hundred Ninety-seven Thousand Two Hundred Ninety Dollars
    and No Cents ($9,697,290.00). The Lessee acknowledges and agrees that,
    effective as of January 1, 2003, the $9,697,290.00 un-amortized investment
    (plus the appropriate interest factor as provided in paragraph 1 above) will
    be included in future fixed charge calculations on Port Authority investment
    in Airport Services pursuant to Schedule A of the Lease. However,
    notwithstanding paragraph 1 above, such $9,697,290.00 amount will be
    amortized using an equal annual payment method over the period beginning
    January 1, 2003 and continuing until December 31, 2018.
 3. The Lessee represents and warrants that no broker has been concerned in the
    negotiation of this Supplemental Agreement and that there is no broker who
    is or may be entitled to be paid a commission in connection therewith. The
    Lessee shall indemnify and save harmless the Port Authority of and from any
    and all claims for commission or brokerage made by any and all persons,
    firms or corporations whatsoever for services in connection with the
    negotiation and execution of this Supplemental Agreement.
 4. Neither the Commissioners of the Port Authority nor any of them, nor any
    officer, agent or employee thereof, shall be charged personally by the
    Lessee with any liability, or held liable to it under any term or provision
    of this Supplemental Agreement, or because of its execution or attempted
    execution or because of any breach thereof.
 5. As hereby amended, all of the terms, covenants, provisions, conditions and
    agreements of the Lease shall be and remain in full force and effect.
 6. This Supplemental Agreement and the Lease which it amends constitute the
    entire agreement between the Port Authority and the Lessee on the subject
    matter, and may not be changed, modified, discharged or extended except by
    instrument in writing duly executed on behalf of both the Port Authority and
    the Lessee. The Lessee agrees that no representations or warranties shall be
    binding upon the Port Authority unless expressed in writing in the Lease or
    this Supplemental Agreement.

IN WITNESS WHEREOF, the Port Authority and the Lessee have executed these
presents.

ATTEST: THE PORT AUTHORITY OF NEW YORK

OF NEW JERSEY

 

 

/s/ Karen E. Eastman

By /s/ Francis A. Dimola



Secretary Francis A. Dimola

(Title) Assistant Director, Aviation Department

 

 

ATTEST: CONTINENTAL AIRLINES, INC.

 

 

/s/ Jennifer L. Vogel

By /s/ Holden E. Shannon



Jennifer L. Vogel Holden E. Shannon

Senior Vice President, (Title) Senior Vice President Global Real Estate

General Counsel And Secretary and Security



 

FORM XLD - Ack., N.J. 51380

For the Port Authority

STATE OF NEW YORK )

) ss.

COUNTY OF NEW YORK )

On the 6 day of January in the year 2005, before me, the undersigned, a Notary
Public in and for said state, personally appeared Francis A. Dimola. Personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Peggy M. Spinnelli

(notarial seal and stamp)

Peggy M. Spinnelli

Notary Public, State of New York

No. 015P6057870

Qualified in New York County

Commission Expires April 30, 2007

For the Lessee

STATE OF )

) ss.

COUNTY OF )

On this 8 day of October, 2005, before me, the subscriber, a Notary Public
personally appeared Holden Shannon the Senior Vice President of Global Real
Estate & Security, who I am satisfied is the person who has signed the within
instrument; and I having first made known to him the contents thereof, he did
acknowledge that he signed, sealed with the corporate seal and delivered the
same as such officer aforesaid and that the within instrument is the voluntary
act and deed of such corporation, made by virtue of the authority of its Board
of Directors.

 

/s/ Dashawanda D. Mitchell

(notarial seal and stamp)

Dashawanda D. Mitchell

Notary Public

State of Texas

Comm Exp 04-04-2006

